
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1354
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2010
			Mr. Davis of Illinois
			 submitted the following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Honoring the John G. Shedd Aquarium on the
		  occasion of its 80th anniversary and the 10th anniversary of its award-winning
		  Amazon Rising exhibit.
	
	
		Whereas, on May 30, 2010, the venerable John G. Shedd
			 Aquarium will celebrate its 80th anniversary as one of the most respected
			 cultural, conservation, and educational institutions in Chicago,
			 Illinois;
		Whereas the John G. Shedd Aquarium has welcomed
			 100,000,000 guests since opening its doors in 1930, making it one of Chicago’s
			 most visited cultural attractions and a landmark icon;
		Whereas, on June 17, 2010, the John G. Shedd Aquarium will
			 commemorate the 10th anniversary of its award-winning “Amazon Rising” exhibit,
			 which connects guests to South America’s Amazon River flood plain ecosystem,
			 its animals, and inhabitants;
		Whereas the John G. Shedd Aquarium meticulously cares for
			 more than 32,000 animals and over 1,500 species; and
		Whereas for 80 years, the John G. Shedd Aquarium has
			 educated the children of the United States, protected and preserved the
			 environment, attracted people from around the world to visit the City of
			 Chicago, and has contributed greatly to Chicago’s strong economy and job
			 opportunity: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the tremendous contributions the John G. Shedd Aquarium has made to
			 the State of Illinois as a distinguished cultural, scientific, conservation,
			 and educational institution, as well as an economic engine for the City of
			 Chicago, the State of Illinois, and the region.
		
